Citation Nr: 1647764	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  16-18 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for right knee disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.M. Walker, Senior Counsel

INTRODUCTION

The Veteran served on active duty from April 1959 to March 1961 and had additional Reserve service.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of September 2013 and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which declined to reopen the previously denied claim of entitlement to service connection for a right knee disability.

The Veteran did not file a notice of disagreement to the September 2013 rating decision, but he submitted additional evidence within the year following this rating decision, resulting in this claim remaining pending.  38 C.F.R. § 3.156(b).  The Veteran submitted a timely notice of disagreement to the March 2015 rating decision.  As such, the issues listed on the cover page of this decision are properly on appeal.  

The issues of entitlement to service connection for traumatic brain injury, two broken arms, bilateral pes planus, left knee disability, and scars on the face and body have been raised by the record as noted again in the September 2014 VA memo regarding inferred issues, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for any appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 19.9(b) (2016) (continuing to provide for Board referral of unadjudicated claims).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  In an unappealed September 2008 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a right knee disability.  The Veteran did not submit new and material evidence within the one year appeal period and filed his request to reopen in August 2012.

2.  The evidence received since the September 2008 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disability.

3.  Right knee cartilage removal with decreased stability, atrophy in the right thigh, and less muscle in the right leg, was noted on the February 1959 examination at the time of entry into active duty service.

4.  The Veteran's preexisting right knee disorder worsened during service, and the evidence does not clearly and unmistakably show that the worsening was due to the natural progress of the disease. 


CONCLUSIONS OF LAW

1.  The September 2008 rating decision, which denied entitlement to service connection for a right knee disability, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).

2.  New and material evidence having been received since the September 2008 rating decision, the criteria for reopening the claim of entitlement to service connection for a right knee disability are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3.  As a right knee disorder was noted at entry into service, the presumption of soundness is not for application as to the right knee.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2016).

4.  The increase in right knee disability is presumed to have been the result of aggravation by service, and the evidence does not clearly and unmistakably show that the increase was due to the natural progress of the disorder.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).

5.  The Veteran's current right knee disability is related to the right knee disorder that was aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable Board decision granting reopening of the claim and service connection for right knee disability, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.

In September 2008, the RO originally denied service connection for a right knee disability, finding that it was neither caused nor aggravated during active service.  An appeal was not perfected as to this issue, and no new and material evidence was received during the appeal period following the September 2008 rating decision.  The decision is therefore final.  38 U.S.C.A. § 7105 (c)(West 2014); 38 C.F.R. § 20.1103 (2016).  The Veteran's request to reopen was received in August 2012. 

In March 2012, a private physician submitted a Disability Benefits Questionnaire (DBQ) form regarding the Veteran's right knee disability.  In this DBQ, the physician indicated that the Veteran's preexisting right knee disability may have been aggravated during his military service, but he did not provide a clear opinion.  

Also of record since September 2008, are multiple submissions by the Veteran's spouse recalling his deteriorating right knee condition during his active duty and in subsequent years.  

For the limited purpose of considering whether to reopen a previously denied claim, new evidence is presumed credible.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for a right knee disability.  See 38 C.F.R. § 3.156 (a).

The evidence of record shows that the Veteran was in a car accident in August 1958 and injured his right knee.  He was treated at a private hospital (Kaiser), but these records are not associated with his claims file.  On July 10, 1958, the Navy ordered the Veteran to active duty beginning July 31, 1958.  In an August 1958 notation, his recall to active duty was cancelled because he was not physically qualified for active duty due to being under a doctor's care.  A review of the Veteran's personnel records shows that between July 1958 and September 1958, he did was not on active duty, nor did he participate in active duty for training (ACDUTRA).

In the February 1959 physical examination for active duty, the military clinician noted that the Veteran had cartilage removal in the right knee in August 1958.  Physical examination revealed normal right knee motion, slightly decreased stability, slight atrophy in the right thigh, less muscle in the right leg, adequate strength, and normal x-rays.  Physical examination of the right leg was otherwise normal, and the clinician found he was physically qualified for duty.

Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service. 38 U.S.C.A. § 1111.  The term "noted," in 38 U.S.C.A. § 1111, refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  As a right knee disorder was noted on the entrance examination report, the Veteran is not presumed sound as to his right knee and the next question in this regard is whether the preexisting right knee disorder was aggravated by service.  See Horn v. Shinseki, 25 Vet. App. 231, 234 (2012) ("There is a related but distinctly different statutory provision that pertains to cases in which a preexisting condition is noted on an entrance examination and the claimant contends that this condition was aggravated in service.  This provision is known as the "presumption of aggravation").

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 C.F.R. § 3.306(b).  These provisions apply to only one situation: where the induction examination notes a preexisting condition that is alleged to have been aggravated.  Horn, 25 Vet. App. at 238 (quoting Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) ("[I]f a preexisting disorder is noted upon entry into service ... the veteran may bring a claim for service-connected aggravation of that disorder. In that case section 1153 applies and the burden falls on the Veteran to establish aggravation").

A July 1959 treatment record showed giving way in the right knee following an injury two weeks prior.  The Veteran endorsed pain on weight bearing and was noted to have an apparent valgus strain.  The clinician's impression was probable strain of the medial collateral and anterior cruciate ligaments.  The clinician gave him a cylinder cast for three weeks.  In August 1959, a medical treatment note shows atrophy in the right thigh.  In his March 1961 discharge physical examination, the clinical noted a surgical scar of the right knee, but did not otherwise reference the right knee.

As noted, there are multiple submissions by the Veteran's spouse recalling his deteriorating right knee condition during his active duty and in subsequent years.  

Given the evidence of treatment of the right knee in service as well as the competent, consistent, and credible statements of the Veteran's wife regarding worsening right knee condition during service, the Board finds that there was an increase in right knee disability during service.  The presumption of aggravation is therefore for application and can only be rebutted by clear and unmistakable evidence that the increase was due to the natural progress of the disorder.

The Board finds there has been no such rebuttal.  The three VA opinions of record, dated in March 2008, July 2008, and September 2008, do not indicate that the increase was due to the natural progress of the disorder or that the Veteran's right knee disability was not aggravated by service.  The evidence thus does not meet the high standard of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).  At this point, a remand for an opinion as to whether the increase was due to the natural progress of the disorder could be construed as obtaining additional evidence for the sole purpose of denying a claim, which is impermissible.  Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  The Board will therefore not remand the claim and finds that the preexisting right knee disorder was aggravated by service.

The remaining issue is whether the current right knee disability is related to the in-service aggravation of the preexisting right knee disorder.  There are conflicting opinions on this question.  The March 2008 VA examiner gave a brief opinion indicating a lack of nexus between the current right knee disability and in-service symptoms, with no rationale.  The opinion is of little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  In addition, a different VA physician opined on this question in July 2008 and then offered an addendum opinion in September 2008.  He diagnosed a right knee condition in July 2008 and opined that the right knee disability was likely related to service, because the findings were compatible with the mechanism of the injury involved.  After reviewing the claims file in September 2008, the same physician opined that the right knee disability was not likely related to service, basing the opinion on a lack of notation of knee problems on the separation examination report and no indication of ongoing treatment after separation.  However, "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. at 496.  As noted, the Veteran's wife has offered competent and credible evidence of continuity of symptomatology.  The medical opinion based on a lack of treatment records regarding the right knee is therefore of limited probative weight.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").

The evidence is thus at least evenly balanced as to whether the Veteran's current right knee disability is related to the in-service aggravation of his preexisting right knee disorder.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for right knee disability on an aggravation basis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

The application to reopen the claim for entitlement to service connection for a right knee disability is granted.

Entitlement to service connection for right knee disability is granted on an aggravation basis.







______________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


